        Case 1:17-cv-01473-MN-SRF Document 27 Filed 10/24/18 Page 1 of 1 PageID #: 316
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                       REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                              ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                   TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                         District of Delaware                                 on the following
       G Trademarks or        ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                           10/18/2017                                               District of Delaware
PLAINTIFF                                                                    DEFENDANT
 TrueMail Technologies, LLC                                                    GetResponse, Inc.



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 US 9,363,084 B2                           6/7/2016                   TrueMail Technologies, LLC

2 US 7,380,126 B2                          5/27/2008                   TrueMail Technologies, LLC

3 US 8,560,655 B2                          10/15/2013                  TrueMail Technologies, LLC

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer           G   Cross Bill    G    Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT


      Dismissed - see attached


CLERK                                                        (BY) DEPUTY CLERK                                             DATE
    John A. Cerino                                            /s/ Mark D. Buckson, Jr.                                      10/24/2018

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
